                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE


   FREDRICK BLODGETT, d/b/a BIG FS            Case No: 2-18-cv-00015-PLR-MCLC
   LLC, on behalf of himself and all others
   similarly situated,

         Plaintiff,

         v.

   FAF, INC., d/b/a FORWARD AIR
   TRANSPORTATION SERVICES, INC.,
   and DOES 1-25,

         Defendants.

              DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                      MOTION FOR SUMMARY JUDGMENT




Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 1 of 15 PageID #: 1751
                                                 TABLE OF CONTENTS



   I.     INTRODUCTION .............................................................................................................. 1
   II.    STATEMENT OF MATERIAL FACTS ........................................................................... 1
   III.   ARGUMENT ...................................................................................................................... 5
          A.        Legal Standard ........................................................................................................ 5
          B.        FAF Satisfied the Minimum Wage ......................................................................... 6
   IV.    CONCLUSION ................................................................................................................... 9




                                                                     i

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 2 of 15 PageID #: 1752
   I.        INTRODUCTION

             Plaintiff, a former over-the-road independent contractor owner-operator, filed Plaintiff’s

   First Amended Complaint and Demand for Jury Trial (“Amended Complaint”), ECF No. 17,

   against Defendant, FAF, Inc., d/b/a Forward Air Transportation Services, Inc. (“FAF”). In the

   Amended Complaint, Plaintiff alleges that FAF misclassified him as an independent contractor

   instead of as an employee and that, as an employee, FAF failed to pay him the minimum wage

   under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206. Plaintiff, however, has only

   identified a single workweek in which he allegedly received less than the minimum wage.

   Nevertheless, Plaintiff seeks treatment of this case as a collective action so that “all persons who

   performed work as truck drivers designated as ‘independent contractors’ by [FAF] who also

   signed truck lease agreements” are offered the opportunity to join in this action.

             FAF seeks summary judgment on the only claim Plaintiff asserted in the Amended

   Complaint – that FAF failed to pay him the minimum wage in one workweek during his two-

   year tenure with FAF. As more fully-explained below and contrary to the Amended Complaint’s

   allegations, even if Plaintiff had been an employee covered by the FLSA, which he was not, he

   earned in excess of the FLSA’s minimum wage for the only workweek identified in the

   Amended Complaint and his deposition.

   II.       STATEMENT OF MATERIAL FACTS

             FAF is a Tennessee-based for-hire motor carrier regulated by the Federal Motor Carrier

   Safety Administration, an agency of the U.S. Department of Transportation, and it transports

   freight across the United States. Declaration of Timothy Parker (“Parker Decl.”), ¶ 2.1 In 2015,

   Plaintiff leased a truck from an independent third party leasing company and signed an


   1
        The Declaration of Timothy Parker was filed at ECF No. 37-2 as an attachment to Defendant’s
        Motion to Exclude Plaintiff’s Expert Report and Testimony.
                                                     1

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 3 of 15 PageID #: 1753
   Independent Contractor Operating Agreement with FAF through which he leased his truck with a

   qualified driver to FAF to perform transportation services for FAF. Deposition of Fredrick

   Blodgett (“Blodgett Dep.”) at 15:7-9, 45:11-19, 112:16-113:21.2 Approximately six months later,

   Plaintiff created a limited liability company named Big FS, LLC, and Big FS, LLC leased its

   truck with driver to FAF. Blodgett Dep. at 114:1-116:12. Big FS, LLC provided those

   transportation services for almost the next two years until it terminated the contract in or about

   October 2017. Blodgett Dep.at 29:19-30:1; 224:15-18.

            As a driver who contracted to provide services to FAF, Plaintiff received weekly

   settlement sheets containing the earnings associated with his services. Parker Decl., ¶ 17;

   Blodgett Dep. at 111:10:20; 280:20-25. The earnings in the weekly settlement sheets included

   revenue, accessorials, and reimbursements. Blodgett Dep. Ex. 17, p. 1; ECF No. 32-6 at 3;

   Parker Decl., ¶ 17–18. The revenue in the weekly settlement sheets identified the direct earnings

   received for hauling freight. Parker Decl., ¶ 18; Blodgett Dep. at 280:10-22, 282:21-283:7; ECF

   No. 32-6 at 2. Accessorials included additional compensation for “layovers” as well as extra

   payments to Plaintiff to offset fuel costs. Parker Decl., ¶ 17; Blodgett Dep. at 283:8-284:3;

   Blodgett Dep. Ex. 17, p. 1;3 ECF No. 32-6 at 2.

            The weekly settlement sheets also included deductions from gross compensation to

   reconcile advances, adjustments, and recurring expenses. Parker Decl., ¶ 18; Blodgett Dep. at

   288:20-289:13; 293:13-294:1; Blodgett Dep. Ex. 17, p. 1; ECF No. 32-6 at 2. Advances involve

   the prepayment of earnings the owner-operator will be entitled to that are reconciled in the


   2
       The Declaration of James H. Hanson (“Hanson Decl.”) is attached as Exhibit 1. The Hanson
       Decl. includes excerpts from the Deposition of Fredrick Blodgett (“Exhibit 1-A”), Deposition
       of Robert Lucas (“Exhibit 1-C”), Deposition of Lucious Coleman (“Exhibit 1-D”), and
       Deposition of Tim Parker (“Exhibit 1-E”).
   3   Attached to the Hanson Decl. as Exhibit 1-B.
                                                      2

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 4 of 15 PageID #: 1754
   deductions portion of the weekly settlement sheets to reflect the contractor’s receipt of money

   before it is due. Parker Decl., ¶ 21. Those advances are then deducted on the next weekly

   settlement accounting for that prepayment as a deduction from gross earnings. Parker Decl., ¶

   21; Blodgett Dep. at 288:20-289:13; 293:13-294:1.

          The Amended Complaint references a settlement sheet for a single workweek in which

   Plaintiff alleges a minimum wage violation, and that settlement sheet is attached to Plaintiff’s

   Motion for Conditional Certification as ECF No. 32-6 at 3-5 (the “December 11 Settlement

   Sheet”). Amended Complaint, ¶ 83; ECF No. 32-2, ¶ 6; Blodgett Dep. Ex. 17, p. 1–2. For

   convenience a reproduction of the December 11 Settlement Sheet is Appended to this Brief at

   pages 11 and 12.

          The normal workweek runs from Sunday to Saturday, and compensation for that

   workweek is provided no later than the following Friday. Deposition of Tim Parker at 237:4-

   238:22. The December 11 Settlement Sheet therefore covered earnings and deductions occurring

   during the workweek that began November 29, 2015 and ended December 5, 2015. Blodgett

   Dep. at 278:12-279:12. Plaintiff provided transportation services as an owner-operator to FAF on

   four (4) days of that seven (7) day period. Id.; Blodgett Dep. Ex. 17, p. 3-12. Plaintiff’s on duty

   time, including driving and non-driving duties, for those four days totaled 34 hours and 22

   minutes. Blodgett Dep. Ex. 17, p. 3-12.

          The December 11 Settlement Sheet identified Plaintiff’s earned gross compensation,

   including revenue, accessorials, and reimbursements, totaling $2,844.86. ECF No. 32-6 at 3;

   Blodgett Dep. Ex. 17, p. 1; Amended Complaint, ¶ 83. The December 11 Settlement Sheet also

   included reconciliation for advances, adjustments and recurring deductions that resulted in a net




                                                   3

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 5 of 15 PageID #: 1755
   payment amount to Plaintiff of $275.41. Blodgett Dep. at 296:1-7; Blodgett Dep. Ex. 17, p. 1–2;

   ECF No. 32-6 at 3-4; Amended Complaint, ¶ 85.

          The December 11 Settlement Sheet contains a deduction for a “Comdata Cash Advance”

   of $100.10. ECF No. 32-6 at 3; Blodgett Dep. Ex. 17, p. 1. This cash advance reconciles a

   prepayment of compensation to Plaintiff that he was able to take in advance of earning the

   compensation and use free and clear for any purpose. Parker Decl., ¶ 21; Blodgett Dep. at

   288:20-289:13, 293:13-294:1; Deposition of Robert Lucas (“Lucas Dep.”) at 216:9-217:12.

          The December 11 Settlement Sheet also contains a $100.00 deduction for “Maintenance

   Reserve.” ECF No. 32-6 at 3; Blodgett Dep. Ex. 17, p. 1. The Maintenance Reserve deduction is

   a voluntary election by Plaintiff to defer whatever sum of money he chose into a savings account

   over which he had total control and could use free and clear for any purpose. Lucas Dep. at

   227:2-12; Deposition of Lucious Coleman (“Coleman Dep.”) at 90:11-92:24, 195:10-14; Parker

   Decl., ¶ 20; Blodgett Dep. at 292:24-293:12, 294:2-5.

          The money in a contractor’s maintenance account belongs to the contractor and can be

   withdrawn just like someone might do with any savings account, including using the funds to go

   on vacation. Parker Decl., ¶ 20; Lucas Dep. at 227:13-18; Coleman Dep. at 92:25-93:16.

          The December 11 Settlement Sheet also included a $170.77 “True Choices Ins.”

   deduction for voluntary health insurance coverage. Parker Decl., ¶ 22; ECF No. 32-6 at 4;

   Blodgett Dep. Ex. 17, p. 2; Blodgett Dep. at 108:18-109:13; Coleman Dep. at 131:22-132:8.




                                                  4

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 6 of 15 PageID #: 1756
   III.     ARGUMENT

            Plaintiff cannot establish an FLSA violation unless he can first prove that FAF

   incorrectly classified him as an independent contractor and not an employee. 4 FAF stands

   resolute in its classification of Plaintiff as an independent contractor and Plaintiff’s inability to

   meet this threshold burden of proof.5 However, even if Plaintiff could meet this threshold burden

   of proof on this element of his minimum wage claim, FAF would nevertheless be entitled to

   summary judgment because Plaintiff’s compensation never fell below the FLSA’s minimum

   wage. For purposes of this Motion only and without admitting the disputed issue of Plaintiff’s

   employment status, FAF will treat Plaintiff’s compensation and deductions from compensation

   as they would be characterized under the FLSA for an employee to show that his net earnings

   always exceeded the minimum wage.

            A.      Legal Standard

            Summary judgment shall be granted if “the pleadings, the discovery and disclosure

   materials on file, and any affidavits show that there is no genuine issue as to any material fact

   and that the moving party is entitled to judgment as a matter of law.” The moving party bears the

   initial burden of specifying the basis for its motion and identifying that portion of the record that

   demonstrates the absence of a genuine issue of material fact. Fed. R. Civ. P. 56(c)(1); Celotex

   Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party satisfies this burden, the non-

   4
       Simpson v. Baskin, 3:17 cv 01077, 2018 WL 1070897, slip op at *4 (M.D. Tenn. Feb. 26,
       2018), report and recommendation adopted, 3:17 cv 01077, 2018 WL 1288908 (M.D. Tenn.
       March 13, 2018) (requiring the plaintiff to prove (1) an employment relationship and (2) a
       minimum wage violation).
   5
       The facts surrounding Plaintiff’s relationship with FAF will make clear that Plaintiff provided
       his services as an independent contractor and not as an employee. As an independent
       contractor, Plaintiff was not covered by the FLSA, and FAF did not have to pay Plaintiff a
       minimum wage under the FLSA. Plaintiff’s independent contractor status is not a subject of
       this Motion and will be challenged following resolution of Plaintiff’s bid for conditional
       certification.
                                                    5

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 7 of 15 PageID #: 1757
   moving party must adduce evidence demonstrating a genuine issue for trial. Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 247-48 (1986).

            A party cannot avoid summary judgment by relying on the assertions contained in their

   pleadings. Rather, the non-moving party must present specific facts showing that a genuine

   factual issue exists by “citing to particular parts of materials in the record” or by “showing that

   the materials cited do not establish the absence ... of a genuine dispute, or that an adverse party

   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). “The mere

   existence of a scintilla of evidence in support of the [nonmoving party’s] position will be

   insufficient; there must be evidence on which the jury could reasonably find for the [non-moving

   party].” Anderson, 477 U.S. at 252.

            B.     FAF Satisfied the Minimum Wage

            Under the FLSA, liability for minimum wage violations occurs only when an employee’s

   wage rate for a particular workweek falls below $7.25 per hour on average. Stated differently, an

   employer satisfies the FLSA’s minimum wage requirement “if the total weekly wage paid is

   equal to or greater than the number of hours worked in the workweek multiplied by the statutory

   minimum hourly rate.” Sutton v. CHSPSC, LLC, 1:16CV01318, 2018 WL 3318961, slip op. at

   *9 (W.D. Tenn. July 5, 2018).

            According to Plaintiff, the workweek corresponding with the December 11 Settlement

   Sheet saw Plaintiff earn less than minimum wage. Amended Complaint, ¶ 86. The workweek

   corresponding with that pay date involved work performed by Plaintiff from November 29 to

   December 5, 2015. Parker Dep. at 237:4-238:22; Blodgett Dep. at 277:21-279:16. During that

   workweek, Plaintiff only worked (i.e., was on duty) four days for a total of less than 36 hours. 6


   6
       Plaintiff’s hours of work are measured by the on-duty hours (both on-duty driving and on-duty
       not driving), which totaled 34 hours, 22 minutes. Blodgett Dep. Ex. 17, pp. 3-12. See Ahmed v.
                                                    6

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 8 of 15 PageID #: 1758
   Blodgett Dep. at 297:14-298:21; Blodgett Dep. Ex. 17, p. 3-12. Multiplying 36 hours by the

   FLSA minimum wage of $7.25 yields $261. Plaintiff admits he deposited a net $275.41 in his

   checking account for that workweek. Amended Complaint, ¶ 85; Blodgett Dep. at 296:2-7. Thus,

   Plaintiff received a net amount that exceeded the minimum wage.

          Even the exaggerated allegations of the Amended Complaint fail to show a minimum

   wage violation. Plaintiff asserts in his Amended Complaint that he worked as many as 49.2 hours

   that workweek. Amended Complaint, ¶ 86. Even with that number of hours of work, the FLSA’s

   minimum wage requirement would be met if Plaintiff’s net wages for the workweek totaled at

   least $356.70 (49.2 hours x $7.25 per hour). Gross earnings for the workweek undisputedly

   totaled $2,844.86. Amended Complaint, ¶ 83; ECF No. 32-6 at 3; Blodgett Dep. Ex. 17, p.

   1. Plaintiff, however, asserts that deductions reduced the gross earnings to a net compensation

   amount of $275.41, thereby violating the FLSA minimum wage. Amended Complaint, ¶¶ 85-88;

   ECF No. 32-6 at 4.

          Although the overall net settlement check received by Plaintiff for the workweek in

   question totaled $275.41, many of the deductions resulting in that amount are amounts that

   should be included as part of his net compensation for that workweek. For example, the

   settlement statement at issue includes a deduction for a “Comdata Cash Advance” of $100.10.

   ECF No. 32-6 at 3; Blodgett Dep. Ex. 17, p. 1. This deduction simply reconciles a cash advance -

   - a prepayment of earnings -- that FAF provided to Plaintiff to use for any purpose. Parker Decl.,

   ¶ 21; Blodgett Dep. at 288:20-289:13, 293:13-294:1; Lucas Dep. at 216:9-217:12. An advance

   does not reduce wages; it is a prepayment of what Plaintiff would have been paid in that


     Highway Freight Systems, Inc., 2014 WL 6473375 at *4 (E.D. Penn. Nov. 19, 2014)
     (calculating the plaintiff driver’s hours of work by adding on-duty driving and on-duty not
     driving hours and dividing the total hours into the total compensation in finding the company
     complied with the minimum wage).
                                                   7

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 9 of 15 PageID #: 1759
 workweek. The deduction should therefore be added back into his net compensation to determine

 his net earnings for the work. Adamson v. W.R. Coleman Excavation, LLC, 2017 WL 4180008, at

 *4 (D. Utah Sept. 20, 2017); See Wage and Hour Opinion Letter of Mar. 20, 1998, 1998 WL

 852662 (“It has been our longstanding position that where an employer makes a loan or an

 advance of wages to an employee, the principal may be deducted from the employee’s earnings

 even if such deduction cuts into the minimum wage or overtime pay due the employee under the

 FLSA.”); U.S. DOL, Wage & Hour Division Field Operations Handbook § 30c10(b) (available

 at https://www.dol.gov/whd/FOH/index.htm). Adding this $100.10 to the $275.41 identified in

 the settlement yields a total of $375.51, which exceeds the $356.70 necessary to compliance with

 the minimum wage requirement based on Plaintiff’s estimate (versus FAF’s record) of hours

 worked.

        Additionally, the December 11 Settlement Statement includes a $100.00 deduction for

 Plaintiff’s elective Maintenance Reserve. ECF No. 32-6 at 3; Blodgett Dep. Ex. 17, p. 1. It is

 undisputed that the Maintenance Reserve deduction is a voluntary election Plaintiff took to use

 for any purpose he chose, including vacation expenses. Blodgett Dep. at 292:24-293:12, 294:2-5;

 Parker Decl., ¶ 20; Lucas Dep. at 227:13-18; Coleman Dep., at 92:25-93:12. In other words, the

 Maintenance Reserve deduction is compensation under the FLSA because it has been paid to

 Plaintiff free and clear. 29 C.F.R. § 531.35. (Stating that free and clear payments constitute

 wages). Similar to the cash advance, this $100 in and of itself added to the $275.41 yields a total

 well in excess of the $356.70 necessary to meet the minimum wage requirement under Plaintiff’s

 own theory.

        Finally, the deduction of $170.77 for True Choices Ins. is Plaintiff’s voluntary deduction

 for health insurance coverage. ECF No. 32-6 at 3; Parker Decl., ¶ 22; Blodgett Dep. at 290:22-



                                                 8

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 10 of 15 PageID #:
                                  1760
 291:12. This health insurance deduction should be added back into his compensation for

 purposes of the minimum wage calculation. See Miller v. Univ. of Pittsburgh Med. Ctr.,

 McKeesport, No. CV 06-937, 2008 WL 11450427, at *17 (W.D. Pa. July 10, 2008). In fact,

 Plaintiff admitted during his deposition that both the deductions for the Comdata Cash Advance

 and True Choices Ins. were voluntary elections he made. He could have instead chosen not to

 take the deductions and received those same amounts in his net earnings. Blodgett Dep. at 294:2-

 5, 296:2-297:13.

          Once these three deductions on the settlement statement are added back into Plaintiff’s

 compensation—the Comdata Cash Advance ($100.10), the Maintenance Reserve ($100.00), and

 the True Choices Ins. ($170.77)—Plaintiff’s regular wages total at least $646.28 (i.e., an average

 hourly wage of $13.14 even under Plaintiff’s inflated speculation of 49.2 hours worked that

 workweek). This is well over the $356.70 minimum wage for that workweek under Plaintiff’s

 theory. Indeed, any one of these three amounts, standing alone, increase Plaintiff’s regular wages

 for the workweek above the $356.70 threshold. FAF did not employ Plaintiff, and he was

 therefore not an employee subject to FLSA minimum wage requirements. Regardless, the net

 compensation FAF paid Plaintiff exceeded the federal minimum wage of $7.25 per hour. 7

 IV.      CONCLUSION

          The sole minimum wage violation alleged by Plaintiff involves a workweek in which he

 admittedly was on duty for less than 36 hours and received net compensation of at least $275.41,

 translating to an hourly wage of at least $7.65, above the minimum wage. In fact, given that the

 Comdata Cash Advance ($100.10), Maintenance Reserve ($100.00) and True Choices Ins.


 7
     The Comdata Cash Advance, Maintenance Reserve, and True Choices Ins. entries are merely
     examples of amounts that should be treated as part of Plaintiff’s net earnings for the workweek.
     Additional examples and amounts exist within the December 11 Settlement Sheet to further
     increase Plaintiff’s net earnings, but they are not necessary for purposes of this Motion.
                                                   9

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 11 of 15 PageID #:
                                  1761
 ($170.77) amounts were each free and clear earnings that must be included in Plaintiff’s net

 earnings to determine compliance with the minimum wage requirements, his hourly rate for that

 workweek exceeded $17.95 ($646.28 divided by 36 hours worked). Even under Plaintiff’s theory

 that he worked a total of 49.2 hours that workweek, FAF paid him an average of $13.14 per hour,

 which is far more than the minimum wage.

        For all of the foregoing reasons, even if Plaintiff could establish he was an employee of

 FAF under the FLSA, which he cannot, his compensation exceeded the FLSA’s required

 minimum wage, thus entitling FAF to summary judgment as a matter of law.

 Dated: December 14, 2018                    Respectfully submitted,


                                             s/James H. Hanson
                                             James H. Hanson (Pro Hac Vice)
                                             jhanson@scopelitis.com
                                             Christopher J. Eckhart (Pro Hac Vice)
                                             ceckhart@scopelitis.com
                                             Paul D. Root (Pro Hac Vice)
                                             proot@scopelitis.com
                                             Scopelitis Garvin Light Hanson & Feary,
                                             P.C.
                                             10 West Market Street, Suite 1400
                                             Indianapolis, Indiana 46204
                                             PH: (317) 637-1777
                                             FX: (317) 687-2414

                                             Jason M. Ensley (TN BPR No. 020066)
                                             jensley@ensleybakershade.com
                                             Ensley, Baker & Shade, PLLC
                                             801F Sunset Drive, Ste. 2
                                             Johnson City, TN 37604
                                             PH: (423) 631-0550
                                             FX: (423) 631-0555

                                             Attorneys for Defendant,
                                             FAF, Inc., d/b/a Forward Air Transportation
                                             Services, Inc.




                                               10

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 12 of 15 PageID #:
                                  1762
                                  APPENDIX




                                      11

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 13 of 15 PageID #:
                                  1763
                                      12

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 14 of 15 PageID #:
                                  1764
                                  CERTIFICATE OF SERVICE

         The undersigned certifies that this document, filed through the ECF system will be sent

 electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),

 and paper copies will be sent to those indicated as non-registered participants, on December 14,

 2018:

    Gregory F. Coleman                             Gary E. Mason
    Lisa A. White                                  Danielle L. Perry
    Mark E. Silvey                                 WHITFIELD BRYSON & MASON, LLP
    GREG COLEMAN LAW PC                            5101 Wisconsin Ave NW, Ste. 305
    800 S. Gay Street, Suite 1100                  Washington, D.C. 20016
    Knoxville, TN 37929                            gmason@wbmllp.com
    greg@gregcolemanlaw.com                        dperry@wbmllp.com
    lisa@gregcolemanlaw.com
    mark@gregcolemanlaw.com



                                               s/James H. Hanson
                                               James H. Hanson




         4816-0859-7634, v. 6




                                                  13

Case 2:18-cv-00015-DCLC-CRW Document 42 Filed 12/14/18 Page 15 of 15 PageID #:
                                  1765
